The opinion of the Court was delivered.by
Williams, C. J.
From the records of the town it appears that Joseph Craigue, being the owner of lot No. 88, in the township of Troy, conveyed the east half of the same to the plaintiff by deed, dated the 25th of August, 1835. He had previously deeded the same to one Alexander Wright, under whom the defendant was in possession, but, by mistake of the town clerk, the deed, which was executed to Wright, and which was of a prior date to the deed executed to the plaintiff, was recorded as a deed of the west half. In the absence of any proof of notice to the plaintiff of the existence of the deed to Wright, other than what was contained in the record, the title of the plaintiff must prevail. He was only bound to notice the title, as it appeared of record, which was of the other half of the lot, and not the one conveyed to him. It is not stated in the case, or found, that either Alexander Wright or the defendant Janies Craigue, *556who claims by deed from him, dated March, 1833, was in possession of the east half at the time the deed to the plaintiff was executed, so as to bring him within the principle established by the case of Rublee v. Mead, 2 Vt. 544. Nothing haore is tehown than that the plaintiff has a good title, as Appears by the town felefk’s records* This is not to be defeated by the deed from Joseph Craigueto Wright, which, as.it respects the land iff dispute, is unrecorded.
The judgment of the county court is, therefore, affirmed.
itEDFiELb, J., having presided in the county court, on the trial of this case, did not sit.